DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance:
As to claims 1-11, the present invention is direct to a method for calibrating verticality of a particle beam: Independent claim 1 identifies the uniquely distinct features of" calculating a first calibrating datum based on the first datum and the second datum; and adjusting the baseplate or the emitter based on the first calibrating datum if the first calibrating datum is out of a first predetermined range."
As to claims 12-18, the present invention is direct to a system applied to a semiconductor fabrication process: Independent claim 12 identifies the uniquely distinct features of" a processor electrically connected to the first sensor, the second sensor and the emitter, wherein the processor is configured to determine a verticality of the particle beam with respect to the surface of the plate body of the baseplate."
The closest prior art, Saleh et al. (US 20160299103 A1) and Ominami et al. (US 20120091339 A1) discloses conventional apparatus, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
The other claims depend on independent claims 1, 12 are allowed as the same reasons above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967.  The examiner can normally be reached on M-F from 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.